Exhibit 10.12

 

SECURED PROMISSORY NOTE

 

 

     

Delray Beach, Florida

$200,000.00

January 11, 2012

 

FOR VALUE RECEIVED, the undersigned VeriTeQ Acquisition Corporation, a Florida
corporation ("Maker"), promises to pay to the order of PositiveID Corporation, a
Delaware corporation ("Payee") or its successors, assigns or designees, at
Payee's corporate offices located at 1690 South Congress Avenue, Suite 200,
Delray Beach, Florida 33445, or such other place as the holder hereof may from
time to time designate in writing, the principal sum of Two Hundred Thousand
Dollars and 00/100 ($200,000.00) in lawful money of the United States of
America.

 

Interest on this Promissory Note (“Note”) shall accrue on the principal at a
rate of 5% per annum until paid in full. Interest shall be calculated and
charged daily on the basis of actual days elapsed over a three hundred sixty
(360) day banking year, on the unpaid principal balance outstanding from time to
time. Principal and interest on the Note shall be due and payable over a period
of twenty-four (24) months based on a monthly amortization schedule commencing
January 11, 2013.

 

The Note is issued under, and is subject to, the Security Agreement, dated
January 11, 2012, between the Maker and the Payee, as it may be amended from
time to time (the “Security Agreement”) and the payment of all obligations under
this Note is secured according to the provisions contained in the Security
Agreement. The Payee is entitled to all of the benefits and rights of the Payee
under the Security Agreement. However, neither this reference to the Security
Agreement nor any provision thereof shall impair the absolute and unconditional
obligation of the undersigned to pay the principal on the Note as herein
provided.

 

The word “holder,” as used in the Note, shall mean the Payee or endorsee of the
Note who is in possession of it.

 

The indebtedness evidenced by the Note is secured by the Security Agreement. Any
default by the Maker under this Note or the Stock Purchase Agreement, dated
January 11, 2012 (the “Stock Purchase Agreement”), between Maker and Payee shall
constitute a default under the Note entitling the holder to declare the entire
principal amount of the indebtedness evidenced hereby immediately due and
payable.

 

It is further agreed hereby that if any payment of principal shall not be made
as and when due as above provided; or in the event default be made in the
performance or compliance with any of the covenants and conditions of the Stock
Purchase Agreement; or upon the insolvency, bankruptcy or dissolution of the
Maker; then, in any or all such events, the entire amount of principal of the
Note with all interest then accrued, shall, at the option of the holder of the
Note and without notice (Maker hereby expressly waives notice of such default),
become and be due and collectible, time being of the essence for all sums due
under the Note. If the Note shall not be paid at maturity or according to the
tenor thereof and strictly as above provided, it may be placed in the hands of
an attorney at law for collection, and in that event, each party liable for the
payment thereof, as Maker, endorser, guarantor, or otherwise, hereby agrees
jointly and severally, to pay the holder hereof in addition to the sums above
stated, a reasonable sum as an attorney's fee, which shall include attorney's
fees at the trial level and on appeal, together with all reasonable costs
incurred.

 

After maturity or default, the Note shall bear interest at the highest rate
permitted under then applicable law; provided, however, in the event said
highest rate is otherwise indeterminable, the parties agree that the applicable
rate shall be eighteen percent (18%) per annum; provided further, however, that
in no event shall such rate exceed the highest rate permissible under the
applicable law.

 

Provided Payee has not exercised its right to accelerate the Note as hereinabove
provided, in the event any required payment on the Note is not received by Payee
within five (5) days after said payment is due, Maker shall pay Payee a late
charge of eight percent (8%) of the payment not so received, the parties
agreeing that said charge is a fair and reasonable charge for the late payment
and shall not be deemed a penalty.

 

No delay or omission on the part of the Payee in exercising any right, privilege
or remedy shall impair such right, privilege or remedy or be construed as a
waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to the Note shall be effective
unless made in writing and signed by the Payee. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion. The acceptance by the Payee
hereof of any payment after any default hereunder shall not operate to extend
the time of payment of any amount then remaining unpaid hereunder or constitute
a waiver of any rights of the Payee hereof under the Note. The unenforceability
or invalidity of any provision of this Note as to any person or circumstances
shall not render that provision or those provisions unenforceable or invalid as
to any other provisions or circumstances, and all provisions hereof, in all
other respects, shall remain valid and enforceable.

 

 
 

--------------------------------------------------------------------------------

 

 

All rights and remedies of the Payee, whether granted herein or otherwise, shall
be cumulative and may be exercised singularly or concurrently, and the Payee
shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of Florida. The
Payee shall have no duty as to the collection or protection of the Collateral
(as defined in the Security Agreement) or of any income thereon, or as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.
Surrender of the Note, upon payment or otherwise, shall not affect the right of
the Payee to retain the Collateral (as defined in the Security Agreement) as
security for the payment and performance of any liability of the undersigned to
the Payee.

 

All persons now or at any time liable for payment of the Note hereby waive
presentment, protest, notice of protest, and notice of dishonor. The Maker
expressly consents to any extensions and renewals of the Note, in whole or in
part, and all delays in time of payment or other performance under the Note
which Payee may grant at any time and from time to time, without limitation and
without any notice or further consent of the Maker.

 

The Maker and such other parties authorize and employ the Payee, in its sole
discretion, at any time after the occurrence of a default hereunder to
appropriate and, in such order as the Payee may elect, apply any such money,
deposits or property to the payment hereof or to the payment of any and all
indebtedness, liabilities and obligations of such parties to the Payee or any of
the Payee's affiliates, whether now existing or hereafter created or arising or
now owned or howsoever after acquired by the Payee or any of the Payee's
affiliates (whether such indebtedness, liabilities and obligations are or will
be joint or several, direct or indirect, absolute or contingent, liquidated or
unliquidated, matured or unmatured).

 

The Note and the provisions hereof shall be binding upon the Maker and the
Maker’s administrators, successors, and assigns and shall inure to the benefit
of the Payee, the Payee’s administrators, successors, and assigns. The Maker may
not assign its rights or obligations under the Note.

 

The Note may not be amended, changed or modified in any respect except by a
written document that has been executed by each party. The Note is to be
construed according to the applicable laws of the State of Florida, without
regard to its conflicts of law principles. Any action brought upon the
enforcement of this Note is hereby authorized to be instituted and prosecuted in
the state and federal courts located in Palm Beach County, Florida, at Payee’s
election.

 

In any action or proceeding in connection with or to enforce this Note, the
Maker irrevocably consents to and confers personal jurisdiction on the courts of
the State of Florida, or the United States courts located within the State of
Florida, in the county of Palm Beach, expressly waives any objections as to
venue in any of such courts, and agrees that service of process may be made on
him by mailing a copy of the summons and complaint by registered or certified
mail, return receipt requested, to his address set forth herein (or otherwise
expressly provided in writing). Alternatively, in any such action or proceeding
in any such court, service of any legal process may be made upon the Payee or
any other obligor (regardless of any other appointment by such person of any
other process agent) by mailing or delivery of such process to such person, or
such other agent which such person may have appointed and the Payee has approved
as the person’s agent for these purposes. The Payee hereby irrevocably waives,
to the fullest extent he may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. Nothing contained herein
shall, however, prevent the Payee from bringing any action or exercising any
rights within any other state or jurisdiction or from obtaining personal
jurisdiction by any other means available by applicable law.

 

MAKER AND PAYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
MAKER OR PAYEE, OR ANY OTHER PERSON MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THE NOTE AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF EITHER OR ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PAYEE ACCEPTING THIS NOTE IN CONNECTION WITH THE STOCK
PURCHASE AGREEMENT.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above.

 

 

       

VERITEQ ACQUISITION CORPORATION

       

By:

/s/ Scott Silverman

       

Name:

Scott Silverman

       

Title:

Chairman & CEO

 

 